ULeld

T-1  O6STE

oO Ce NN TD FTF SF DO YH

Ny NO NN YP NHN NO ee Re Re BO Se Ree SO Sl Rl
oF WSO NO FF ODO HO Oo NN BO UI SF WHS NY KF OD

Case: 1:21-cv-00791-JPC Doc #: 6 Filed: 06/24/21 1 of 13. PagelD #: 34

= FILED
UNITED STATES DISTRICT COURT ji 94, 999
FOR THE NORTHERN DISTRICT OF OHM, 5 israict coup

NORTHERN DISTRICT OF OHIO

EASTERN DIVISION AT CLEVELAND © CEVELAND

JAKUB MADE], Case No. 21-cv-791 (J[PC)(WHB)
Plaintiff,
PLAINTIFF’S MOTION TO STRIKE
Ms INSUFFICIENT DEFENSES FROM
JP MORGAN CHASE, N.A,, DEFENDANT’S ANSWER
Defendant.

 

Filed: June 22, 2021

 

 

 

In this factually uncomplicated individual TCPA case, defendant JP Morgan
Chase N.A. (later “Chase”) invokes fifteen blanket affirmative defenses that lack
sufficient detail to provide fair notice of the defense claimed, fail to state sufficient
facts to make the defense plausible, or are unavailable under the facts of this case.
These defenses contaminate the pleadings: they obscure the issues Chase can gen-
uinely dispute and adduce matters of no potential relevance in this simple case.
Authentic points of contention should be set out in plain terms, not in a litany of
boilerplate statements couched as defenses. The Court should excise them from

Chase’s answer.

—j—

PLAINTIFF’S MOTION TO STRIKE INSUFFICIENT DEFENSES FROM DEFENDANT’S ANSWER
CASE NO. 21-cv-791 (JPC)(WHB)

 
eT (O6STE

ULE ld

Oo CO NN DO Oo SPF DB YF BR

Ny SN BB NH NH NOOR Se SO eS SO Re OOO Re OOS ES
oT -_ WB NB FF DB OO TCH ON DR HU SellUlUGOLULUDNOULUmLELULUD

 

 

Case: 1:21-cv-00791-JPC Doc #: 6 Filed: 06/24/21 2 of 13. PagelD #: 35

TABLE OF AUTHORITIES

CASES

Boldstar Tech. LLC v. Home Depot, Inc.,

517 F. Supp. 2d 1283, 1292 (S.D. Fla. 2007)... ccc ssessecesssererenenerenenenereteseseeessenennnes 6
CTF Dev., Inc. v. Penta Hosp., LLC,

2009 WL, 3517617, at *7 (N.D. Cal. Oct. 26, 2009)... ecccesceseessessreteressseresseasens 4
Exclusively Cats Veterinary Hosp., P.C. v. Pharm. Credit Corp.,

No. 13-ev-14376, at *15 (E.D. Mich. Sep. 22, 2074) .occccccccsssssseeesereeeeseneeerereens 7
Hayne v. Green Ford Sales, Inc.,

263 F.R.D. 647, 650 (D. Kan. 2009) .ocecceccescecsesseererecsssstenerersreneessnssenensssesseeneenss seed
Lawrence v. Chabot,

182 F. App'x 442, 456 (6th Cir. 2006) ..ccscseeesecessecsssesessesessanenssssseesansnesnnecenecaenees 4
Maker's Mark Distillery v. Spalding Grp.,

2020 WL 1430610, at *3 (W.D. Ky. Mar. 23, 2020) ..ccccccccssceeststeereesseeeessseseseesesens 8
Nixson v. The Health All,

2010 WL 5230867, at *2 (5.D. Ohio Dec. 16, 2010) occ eessseeeetetesseeeseseesererensenenaes 4
Peters v. Credit Protection Ass'n LP,

2015 WL 1022031, at *4 (S.D. Olio Feb. 19, 2015)... ccaseceenseeeeeeeceseseeees 11
Powell v. West Asset Management, Inc.,

773 F. Supp. 2d 761, 764 (N.D. TL. 2001) occ eceeeeeeesneneneseeeeeenseeneaseeeserersseneneersenees 7
Sec. People, Inc. v. Classic Woodworking, LLC,

2005 WL 645592, at *2 (N.D. Cal. Mar. 4, 2005) .occscssccnceesseeieeestssseseesreeesenenaeens 4
St. the Plain Dealer Publ. Co. v. Cleveland,

75 Ohio St. 3d 31, 33 (Ohi0 1996) oc ceccesseeessesestsssceseseceeseeesesesssesserseesastenessenes 6, 8
U.S.S.E.C. v. Thorn, ;

2002 WL 31412440, at *2 (S.D. Ohio, Sept. 30, 2002) ..ccecessessseeneeseeresssseeesenesees 5

—?2—

PLAINTIFF’S MOTION TC STRIKE INSUFFICIENT DEFENSES FROM DEFENDANT’S ANSWER
Case No, 21-cv-791 (J/PC)(WHB)

 
 

€-1 O6STE

uLeig

oOo ceo N BD GF + BS NW

NORD ND RD BD OR Se Sr er i
oo fF WO Ne CT Oo Se NN HB UU Fe YD NOOR SD

 

 

Case: 1:21-cv-00791-JPC Doc #: 6 Filed: 06/24/21 3 of 13. PagelD #: 36

Waste Mgmt. Holdings, Inc. v. Gilmore,

252 F.3d 316, 347 (4th Cir, 2001)... ccc ccceesecseeeteneneneeteecsereeecseseenssenresereeeseseranensens 5
STATUTES
28 U.S.C. § 1391 (D)(1) ec ccccececesetereeeeeesenesencesesseesneretersnsnsesessssssstessereesaseeranensedoseeeeeoneaeenan 11
AZ ULS.C. 8 227 icccccccsssssestenscevenevevensnsnecsuanscacsesssecsrscsereecastatansacseseesavesanasisaenenenerensasesee renege 4,7
OTHER AUTHORITIES
20 Am. Jur. 2d Counterclaim, Recoupment, Etc. § 6... ccccesscseneneneneneeeieeerarsernatens 9
Black's Law Dictionary (11th ed. 2019) .occcseseesseseeseerencreceesteesereeeiesneeneensersaey 6,7
Note, Solving a Pleading Plague: Why Federal Courts Should Strike
Insufficient Affirmative Defenses under the Twombly-Iqbal
Plausibility Standard, 61 Clev. St. L. Rev. 231 (2013)... eceeenenseetesrenentenaseenenes 5
RULES
Bed. R. Civ. P. 12(b) ccc cececeeceessersetenensersseasecaeseseecneneeerereseseranesesenensesneneasesessaraneeenes dees 11
Bed. R. Civ. P. 12(b)(6) sscessssssesssesescerssereensetensstsesessessansetssssisasssnsssnaasesageessnsceene 5
Fed. R. Civ. P. 8(b) nse vecsaveeuessucsavsnvenvesunsuvsueanesnesunssucssessessavssessessssssseessssseseanseetenees 4,10
REGULATIONS
AZ CER § 64.1200 ..cccecccccccessecetceenseeceessesvecesvsensssesetessesserseecseassenssncanasserenesgeaenganacaeseasaess 10
—3—

PLAINTIFF’S MOTION TO STRIKE INSUFFICIENT DEFENSES FROM DEFENDANT’S ANSWER
CASE No. 21-Cv-791 (JPC)(WHB)

 
vl O6STE

ULE Lg

oOo fC NN OBO OF Fe BS HR

N NH NM NR NR ND BE RR i Ss Ss SR i lt
oo Be BB FHP Do Oo eS NN OHO Te eULULUULhRDlUlUDD

 

 

Case: 1:21-cv-00791-JPC Doc #: 6 Filed: 06/24/21 4 of 13. PagelD #: 37

PROCEDURAL BACKGROUND
Plaintiff commenced this case on April 14, 2021, alleging that Chase placed
at least 88 unauthorized phone calls to his phone number, in violation of the Tele-
phone Consumer Protection Act, 47 U.S.C. § 227. [Doc. No. 1]. On May 13, Chase
appeared and asked for additional 21 days to respond. This request was granted.
Chase filed its answer on June 4. [Doc. No. 5]. Plaintiff now asks the Court to strike

certain defenses from that answer.

THE LAW

Federal Rule of Civil Procedure 12(f) allows the court to strike insufficient,
redundant, and immaterial defenses, which must be expressed in “short and plain
terms”. Fed. R. Civ. P. 8(b). A defense may be insufficient as a matter of pleading,
or as a matter of law. Sec. People, Inc. v. Classic Woodworking, LLC, 2005 WL 645592,
at *2 (N.D. Cal. Mar. 4, 2005) (noting the distinction).

An affirmative defense is insufficient as a matter of pleading if it doesn’t
give plaintiff “fair notice” of the defense, or fails to satisfy the applicable pleading
standard (which may be higher). See Lawrence v. Chabot, 182 F. App'x 442, 456 (6th
Cir. 2006); CTF Dev., Inc. v. Penta Hosp., LLC, 2009 WL 3517617, at *7 (N.D. Cal. Oct.
26, 2009) (striking 7 affirmative defenses), Courts found persuasive reasons to ap-
ply the plausibility standard of Twombly to affirmative defenses. Nixson v. The
Health All., 2010 WL 5230867, at *2 (S.D. Ohio Dec. 16, 2010). The rationale is to
discourage defendants from asserting a panoply of boilerplate affirmative de-
fenses (often fifteen or more) that have no relevance to the given case, to eliminate
the potential high costs of discovery associated with such defenses, and to save

time that would otherwise be spent in litigating issues which would not affect the
—4—

PLAINTIFE’S MOTION TO STRIKE INSUFFICIENT DEFENSES FROM DEFENDANT’S ANSWER
CASE No. 21-cv-791 (JPC)(WHB)

 
 

ULE ld

§-T Q6STE

oO CO NN DT Oo SF Be El

Te Ee SO OO OP
nA Se Be Be SF CO Oo SB NN DBO OF ReUDULDNUUlULRLlLUDD

 

 

Case: 1:21-cv-00791-JPC Doc #: 6 Filed: 06/24/21 5 of 13. PagelD #: 38

outcome of the case. See also Note, Solving a Pleading Plague: Why Federal Courts
Should Strike Insufficient Affirmative Defenses under the Twombly-Iqbal Plausibility
Standard, 61 Clev. St. L. Rev. 231 (2013). The majority of courts faced with this issue
have found Igbal and Twombly to apply to defenses, Hayne v. Green Ford Sales,
Inc., 263 E.R.D. 647, 650 (D. Kan. 2009), but the Sixth Circuit is yet to weigh in on
this issue directly.

An affirmative defense is insufficient as a matter of law if it is “patently friv-
olous” on the face of the pleading, “clearly invalid as a matter of law”, or had no
chance of success. See, e.g., Microsoft Corp. v. Jesse’s Computers & Repair, Inc., 211
F.R.D. 681, 683 (M.D. Fla. 2002). Legally invalid defenses confuse the parties and
the court and should be excised from the pleadings. Waste Mgmt. Holdings, Inc. v.
Gilmore, 252 F.3d 316, 347 (4th Cir. 2001) (district court did not err in striking a
purported affirmative defense); LI.S.S.E.C. v. Thorn, 2002 WL 31412440, at *2 (S.D.
Ohio, Sept. 30, 2002) (the motion to strike is proper if it “aids in eliminating spuri-

ous issues before trial, thereby streamlining the litigation”).

POINTS AND AUTHORITIES
A. Failure to state a claim.

Chase avers that the complaint “fails to set forth facts sufficient to state a
claim against Chase.” But Chase declines to reveal the defects it allegedly found
in plaintiffs original pleading — let alone defects of sufficient important to defeat
the complaint at this stage where the court must accept all factual allegations as
true. Chase adduces no facts to its conclusion, and limits the analysis to one sen-
tence. In effect, Chase’s answer merely parrots the language of Rule 12(b)(6), and

offers nothing more. This alleged defense cannot put plaintiff on “fair notice” of
— 5

PLAINTIFF’S MOTION TO STRIKE INSUFFICIENT DEFENSES FROM DEFENDANT’S ANSWER
CASE No. 21-CV-791 (JPC)(WHB)

 
uLeld

9-1 = O6STE

co Cfo NO OC OF SP BelUhDNSO

NN SB NB NO PO NFO Se RO RO Re RPO ee Selle
oo FF wo Oe = OO Oo Be VN HK FSF FSF WO NH KF BD

 

 

Case: 1:21-cv-00791-JPC Doc #: 6 Filed: 06/24/21 6 of 13. PagelD #: 39

the defense and, absent any specific facts, it cannot clear the Twombly hurdle, ei-
ther.

Further, courts across the country generally found that failure to state a
claim, even if alleged in sufficient detail, is not an affirmative defense. See, e.g.,
Barnes v. AT&T Pension Ben. Plan-Nonbargained Program, 718 F. Supp. 2d 1167, 1174
(N.D, Cal. 2010) (failure to state a claim identifies a pleading deficiency and is not
an affirmative defense); Boldstar Tech. LLC v. Home Depot, Inc., 517 F. Supp. 2d 1283,
1292 (S.D. Fla. 2007) (“Failure to state a claim is a defect in the plaintiff's claim; it
is not an additional set of facts that bars recovery notwithstanding the plaintiff's
valid prima facie case.”).

The Court should strike Chases’ first defense.

B. Consent

An affirmative defense is a new matter which, assuming the complaint to be
true, constitutes a defense to it. St. the Plain Dealer Publ. Co. v. Cleveland, 75 Ohio
St. 3d 31, 33 (Ohio 1996). In other words, it is defendant's assertion of facts and
arguments that, if true, will defeat the plaintiff's claim, even if all the allegations in
the complaint are true. Black's Law Dictionary (11th ed. 2019), But this defense
merely denies that plaintiff's allegations are true. Chase offers its brief statement:
“Plaintiff consented”, while the complaint alleged otherwise: plaintiff “did not
consent ... to these calls,” and, in particular “he did not consent to them in writ-
ing”. (para 16). It cannot be logically possible that plaintiff did consent and did not

consent at the same time. This alleged defense should be dispensed with.

C. No actual damages
a fy

PLAINTIFF’S MOTION TO STRIKE INSUFFICIENT DEFENSES FROM DEFENDANT’S ANSWER
CASE No. 21-Cv-791 (JPC)(WHB)

 
 

wield

é-T = O6STE

So fo NN DB OO SP BS Be

wR POO RO RD RO ORDO a a a ee a
aA -—&- wo NO = DO ODO WO NN BD TO FSF O&O NV KF OD

 

 

Case: 1:21-cv-00791-JPC Doc #: 6 Filed: 06/24/21 7 of 13. PagelD #: 40

This defense, as stated, cannot succeed under the current complaint, which al-
leges concrete injury: invasion of privacy, incurred charges, reducing the cellular tel-
ephone time, and blocking plaintiff’s voicemail. (para 20). By stating that “plaintiff
did not suffer any actual injury or damages”, Chase merely denies the allegations in
the complaint, and does not offer any additional facts. This superfluous defense

should be stricken.

D. Failure to mitigate damages

Chase says that plaintiff cannot recover damaged because he failed to miti-
gate them. This defense could only succeed if plaintiff was obligated to do so, that
is, whether he had a duty to mitigate damages. The statute, 47 U.S.C. § 227, does not
impose such a duty. It would be illogical for the statute to require the individual
who receives numerous automatic calls to turn off her cellphone to mitigate the vio-
lator’s potential damages. And neither have the courts impose such a duty, which
find the defense of failure to mitigate damages inapplicable to private TCPA claims.
Powell v. West Asset Management, Inc., 773 F. Supp. 2d 761, 764 (N.D. Ill. 2011) (strik-
ing affirmative defense of failure to mitigate in private TCPA action and citing
cases); Exclusively Cats Veterinary Hosp., P.C. v. Pharm. Credit Corp., No. 13-cv-14376,
at *15 (E.D, Mich. Sep. 22, 2014) (same). Chase cites no authority to support its
claims to the contrary. This case is not a tort case, where the common law regularly
imposes on a tort victim a duty to make reasonable efforts to limit losses. Black's
Law Dictionary (11th ed. 2019). This case concerns a statutory violation. The mitiga-

tion defense is unavailable here as a matter of law, and should be deleted.

E Compliance with TCPA
—7F—

PLAINTIFF’S MOTION TO STRIKE INSUFFICIENT DEFENSES FROM DEFENDANT’S ANSWER
CASE No. 21-CV-791 GPC)(WHB)

 
ULE ld

O6STE

8-1

oO F&F NN DO OF SP OS FY

NM SN BN BRO BD ORR OO BB eR ee
oO ee Wo NO RP CD Oo Se NN BO TH Ee BH NR SD

 

 

Case: 1:21-cv-00791-JPC Doc #: 6 Filed: 06/24/21 8 of 13. PagelD #: 41

Chase believes it complied with TCPA because the violative calls “were
placed with a device that does not fall within the definition of an automated tele-
phone dialing system”. This is merely a denial of plaintiff's claim that Chase has
regularly used such a system. (para 15). It is not a defense, and Chase points to no
authority for support. Neither does Chase articulate how the device it used is not an
“automated telephone dialing system”.

Chase also says that the violative calls “fall within those calls permitted by or
otherwise constituting an exception to the Telephone Consumer Protection Act”.
This general statement is insufficient to appraise the plaintiff of the defense. To suc-
cessfully invoke a defense, Chase must point the specific provision of the law that
points in Chase’s favor, and explain how that provision applies to this case. Plaintiff
should not be forced to scour the heavy language of the statute for arguments in

Chase’s favor.

F. “Plaintiff is not the subscriber to the telephone number at issue.”

Here, Chase merely denies the allegation at para 11 in the complaint. Affirma-
tive defenses require “a new matter”. Cleveland, 75 Ohio St. 3d at 33, supra. By inac-
curately characterizes this denial as a defense, Chase unnecessarily contaminates the
pleadings. Maker’s Mark Distillery v. Spalding Grp., 2020 WL 1430610, at "3 (W.D. Ky.
Mar. 23, 2020) (finding general denials to the complaint improperly characterized as

defenses “meaningless”). The Court should strike that denial.

G. Other parties responsible

Chase asserts that “other persons’ [actions or omissions]” caused the damages

to plaintiff but provides no details of what specifically the alleged actions or
on:

PLAINTIBF’S MOTION ‘TO STRIKE INSUFFICIENT DEFENSES FROM DEFENDANT’S ANSWER
CASE No. 21-cv-791 (JPC)(WHB)

 
 

O6STE

6-T

uel

Oo Co N Oo UO Fe BS NR

NM SB BR ND ONO BO a a aa
a F&F we NRF DO OollUlUDODUMmNDCUUCUCUCOHNCUMT Ee OULD UUM LLUO

 

 

Case: 1:21-cv-00791-JPC Doc #: 6 Filed: 06/24/21 9 of 13. PagelD #: 42

omissions were, or who was responsible. Plaintiff cannot respond in any meaningful
way to a statement so general, and neither should it entitle Chase to broad discovery
in search of the anonymous “violators”. This defense fails under the “fair notice”
standard; plaintiff cannot discern from this statement what defense Chase actually

claims. Striking is unavoidable.

H.  Plaintiff’s own acts or omissions

Chase claims that it any damages were caused by “Plaintiff's own actions or
omissions”. Arguments set forth in the previous paragraph apply here with equal
force. Chase’s statements that plaintiff himself is responsible lack any sufficient de-
tail to put plaintiff on notice. A fortiori, they cannot state sufficient facts to make the

defense plausible. They should be stricken.

I. Set-off

Chase asserts that Plaintiff owes it $296.97, and hopes to “set off any amounts
recovered by Plaintiff in this matter by the debt he owes on the Accounts”. Setoff is
a contractual defense that “allows entities that owe each other money to apply their
mutual debts against each other”. 20 Am. Jur. 2d Counterclaim, Recoupment, Etc. §
6. This device “avoid[s] the absurdity of making A pay B when B owes A”. Id.

Plaintiff doesn’t allege that Chase owes him any money, and the complaint
raises no contractual claims. Rather, plaintiff seeks recovery for Chase’s violation of
the federal statute. The doctrine of setoff has no applicability here, and cannot suc-

ceed. It should be stricken.

J. Indebtedness to Chase
—G—

PLAINTIFF’S MOTION TO STRIKE INSUFFICIENT DEFENSES FROM DEFENDANT’S ANSWER
CASE No. 21-Cv-791 (JPC)(WHB)

 
 

ULE LY

DI-T «= GBSTE

oOo oe NN CO UF FF BY HR

NM np SN RO KOO Rm RR BR et
on Pe WH NO SF ODO Oo me NN RO OTtlClULULRSE,rDLlUMDNCUDN ULES LClUDD

 

 

Case: 1:21-cv-00791-JPC Doc #: 6 Filed: 06/24/21 10 of 13. PagelD #: 43

This defense is substantially identical to the set-off defense above. It is insuffi-

cient for the same reasons, and should likewise be stricken.

K. Bona fide error

This defense is neither well-pled not legally available. The TCPA statute
doesn’t distinguish good faith from bad faith violations. In other words, the
party’s subjective intent is irrelevant to establish liability under the statute. Nor
does Chase doesn’t point to any specific provision of the law to the contrary. And,
in any case, Chase does not articulate in any detail what the “bona fide error” might
be: who, when, and how committed it; how was it bona fide; and on what ground
would this error absolve Chase from liability. This barebones statement doesn’t
satisfy the “fair notice” requirement of Rule 8(b) — it doesn’t put plaintiff on notice

of Chase’s actual defense. This insufficient defense should be deleted.

L. Compliance with FCC Regulations

This defense — that Chase complied with the FCC regulations — are mere deni-
als of plaintiff’s claims. As such, it is not a proper affirmative defense. And to the ex-
tent Chase believes it complied with some “safe harbor provisions of 47 CFR §
64,1200”, it should be required to cite the precise provision it hopes to benefit from,
and explains how it applies to this case. Plaintiff should not be forced to guess what

specific provision Chase claims in its defense, or how that provision might work in

‘Chase’ favor. This is doubly true when § 64.1200 contains 14 subsections, almost all

with multiple paragraphs and subparagraphs. And none, on its face, establishes a

“safe harbor” provision.
— 190 —

PLAINTIFF’S MOTION TO STRIKE INSUFFICIENT DEFENSES FROM DEFENDANT’S ANSWER
CASE No. 21-Cv-791 (JPC)(WHB)

 
TI-1 - O6STE

uLeid

Oo fo N FB OO Fe Be BP RS

NM Pp PP Ph RO ND RR sR
oa -—_ Wo HO KF CF OBO Fe NN HB TF Fe WH NN KF OD

 

 

Case: 1:21-cv-00791-JPC Doc #: 6 Filed: 06/24/21 11 of 13. PagelD #: 44

M. Improper venue

Chase says that venue is improper in this District because Chase is “not at
home in this District” and “Plaintiff has not sufficiently alleged any action or inac-
tion that allegedly took place within this District”. As a threshold issue, Chase’s an-
swer seeks to apply an incorrect standard for venue. A civil action may be brought
in “a judicial district in which any defendant resides,” not only “at home”. 28 U.S.C.
§ 1391(b)(1). It is Chase’s burden to challenge the venue, if it believes the Northern
District is not an appropriate one. And, regardless, Chase’s answer doesn’t plead
sufficient facts to make the venue defense plausible. This defense, as currently

stated, is legally insufficient and must be stricken.

N. Reservation of rights

Chase tries to reserve a right to assert further defenses in the future, Gener-
ally, one cannot reserve a right it does not have. And Chase doesn’t have a blan-
ket right to assert another defenses later on. Adding any defenses would require
leave of court under Rule 15. Such a request would be judged under appropriate
standards, including the limitations set forth in Rule 12(b) and (h). Chase cannot
avoid the requirements of Rule 15 by making any “magic” statement now.
Courts generally found this “reservation of rights” statement a legal nullity. Pe-
ters v. Credit Protection Ass’n LP, 2015 WL 1022031, at *4 (S.D. Ohio Feb. 19, 2015)

(striking such a “reservation of rights”). This Court should strike it as well.

—il—

PLAINTIFF'S MOTION TO STRIKE INSUFFICIENT DEFENSES FROM DEFENDANT’S ANSWER
CASE No. 21-cv-791 (JPC)(WHB)

 
UL? [4

2I-1 = O6STE

Oo CO NN DBD OF Be WD Be

NM MN NR PR ROR em ee a
nN Se Wo Oo FP S&F Oo 6S NY DO OO SP OO YP fF S&S

 

 

Case: 1:21-cv-00791-JPC Doc #: 6 Filed: 06/24/21 12 of 13. PagelD #: 45

CONCLUSION
Chase’s affirmative defenses, as explained above, should be stricken with
prejudice.

Respectfully submitted,

Dated: June 22, 2021 By: /s/ Jakub Madej
Jakub J. Madej (in person)
THE TEMPORARY OFFICES OF JAKUB MADEJ
415 Boston Post Rd, Ste 3-1102
Milford, CT 06460
T: (203) 928-8486
F: (203) 902-0070
E: jpmadej@lawsheet.com

— 12 —

PLAINTIFFE’S MOTION TO STRIKE INSUFFICIENT DEFENSES FROM DEFENDANT’S ANSWER
CASE No. 21-cVv-791 (JPC)(WHB)

 
EI-T —-O6SEE

ULeLd

Oo CO SS DO OW Re BS FB Re

BO BD OND ORD ORD OR pth anh rm fant ek
nA Fe BO NF Oo 8 COomlUmDODlmUMUMGUNCLUCODUCUCUCUCUCUCUCUMLDSEllLlUMLGUCULDN UL lLlLUO

 

 

Case: 1:21-cv-00791-JPC Doc #: 6 Filed: 06/24/21 13 of 13. PagelD #: 46

CERTIFICATE OF SERVICE
I certify under penalty of perjury that on June 22, 2021, I sent the foregoing
Motion by priority mail to the Clerk of Court, and to counsel for Chase by e-mail.
Counsel will receive a notice of electronic filing (NEF) from the Court’s CM/ECF

e-filing system as well.

{s/f Jakub Madej

PLAINTIFF’S MOTION TO STRIKE INSUFFICIENT DEFENSES FROM DEFENDANT’S ANSWER
CASE No, 21-cv-791 (JPC)(WHB)

 
